Andrias, J.P (concurring in the result only).
Because my learned colleagues insist on addressing and deciding an issue that was raised neither below nor on appeal, I would affirm for the reasons stated by the motion court which, in pertinent part, properly dismissed plaintiffs claim for retaliation upon a finding that a one-time assignment to strip and wax the boiler room floor—a task that was, at least arguably, a part of her duties— did not constitute retaliation.
*82Relying upon the Supreme Court’s decision in Burlington N & S.F.R. Co. v White (548 US 53, 67-68 [2006]) for its holding that “actionable retaliation” is that which “well might have dissuaded a reasonable worker from making or supporting a charge of discrimination” (internal quotation marks and citations omitted), plaintiff succinctly argues on appeal that a reassignment of duties can constitute retaliatory discrimination even where both the former and present duties fall within the same job description, that a jury could reasonably conclude the reassignment would have been “materially adverse to a reasonable employee,” and that the motion court inappropriately assessed the credibility of the witnesses’ statements regarding that assignment.
My colleagues find no merit to plaintiffs arguments and agree with the motion court’s analysis as pertinent to plaintiffs State Human Rights Law claim, but take issue with its decision because it failed to construe her claim according to the standard set forth in the Local Civil Rights Restoration Act of 2005. However, neither at nisi prius nor on appeal has plaintiff enunciated a specific claim under the New York City Human Rights Law. Moreover, even if it could be argued that, by amending her verified complaint to add in its introduction that “This is an action pursuant to the New York Executive Law §§ 296 (a) (1) [sic], (6), (7) and New York City Administrative Code §§ 8-107 (a) (1) [sic], (6), (7), of a hostile work environment and retaliation to vindicate the civil rights of plaintiff,” she had actually raised the issue, she clearly has not pursued it on appeal.
The question of whether we should be deciding appeals on the basis of arguments not raised by the parties on appeal has recently become a recurring issue in this Court. It is, however, a fundamental principle of appellate jurisprudence that arguments raised below but not pursued on appeal are generally deemed abandoned, and such arguments, which are therefore not properly before us, should not be considered (see McHale v Anthony, 41 AD3d 265, 266-267 [2007]). The rationale for such principle, as expressed by this Court, is that deciding issues not even raised or addressed in the parties’ briefs would be so unfair to the parties as to implicate due process concerns (id. at 267).
“By any standard it would be unusual behavior for an appellate court to reach and determine an issue never presented in a litigation, and to do so without providing an opportunity for the adversely affected parties to be heard on a question which they had no *83reason to believe was part of the litigation” (Grant v Cuomo, 130 AD2d 154, 176 [1987], affd 73 NY2d 820 [1988]).
“These principles are not mere technicalities, nor are they only concerned with fairness to litigants, important as that goal is. They are at the core of the distinction between the Legislature, which may spontaneously change the law whenever it perceives a public need, and the courts which can only announce the law when necessary to resolve a particular dispute between identified parties. It is always tempting for a court to ignore this restriction and to reach out and settle or change the law to the court’s satisfaction, particularly when the issue reached is important and might excite public interest. However, it is precisely in those cases that the need for judicial patience and adherence to the common-law adversarial process may be—or is often greatest” (Lichtman v Grossbard, 73 NY2d 792, 794-795 [1988]).
For my colleagues to adopt a new and supposedly more liberal standard for determining liability under the City’s Human Rights Law and to abandon the present, supposedly unduly restrictive, “severe or pervasive” standard in favor of one that “is most faithful to the uniquely broad and remedial purposes of the local statute,” without any input from the parties concerned, flies in the face of these well settled principles.
In A Return to Eyes on the Prize: Litigating under the Restored New York City Human Rights Law (33 Fordham Urb LJ 255 [2006]), which my colleagues repeatedly cite with approval, the author, who is described as “the principal drafter of the Local Civil Rights Restoration Act” of 2005, complains that the failure of such reforms to achieve their potential is due in significant part to the supposed “unwillingness of judges to engage in an independent analysis of what interpretation of the City Human Rights Law would best effectuate the purposes of that law” (id. at 255 n a1, 255-256). However, in the next breath, he states: “In fairness, advocates for victims of discrimination must also take responsibility for the stunted state of City Human Rights Law. On far too many occasions, courts have not been asked to engage in this independent analysis” (id. at 256 n 5). That is exactly the case here, and my colleagues’ departure from the normal rules governing appellate courts is singularly unwarranted (see Grant, 130 AD2d at 176).
*84Saxe, Gonzalez and Catterson, JJ., concur with Acosta, J.; Andreas, J.E, concurs in the result only in a separate opinion.
Order, Supreme Court, New York County, entered August 14, 2007, affirmed, without costs.